internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 4-plr-117222-98 date date number release date re legend grantor spouse spouse child child child child grandchild grandchild stepchild stepchild trust date date date this is in response to a date letter and prior correspondence from your authorized representative requesting estate and generation-skipping_transfer_tax rulings on a proposed will and trust grantor and spouse were married in spouse’s date of birth is date grantor had four children from a previous marriage child child child and child child died in and was survived by three children grandchild grandchild and grandchild grantor’s second marriage ended with the death of spouse in there were no children from this marriage however spouse had children from a previous marriage stepchild and stepchild stepchild 1’s date of birth is date and stepchild 2’s date of birth is date grantor proposes to execute a will and a revocable_trust trust in article of the proposed will grantor bequeaths and devises certain personal and real_property to child and also provides for certain bequests of specific pecuniary amounts to his children stepchildren and grandchildren article of the will provides that the residue is to pass to trust under article a of the proposed trust grantor retains the right to revoke the trust in whole or in part article provides that during the lifetime of grantor the trustee shall pay over or apply for the benefit of grantor all of the income of the trust in monthly installments or as frequently as may be requested by grantor article of the trust provides that upon the death of grantor if he is survived by spouse the trustee shall divide the trust estate into two trusts trust and trust the amount passing to each trust is to be determined as follows the trustee shall determine the value of the gross_estate for federal estate_tax purposes the trustee shall deduct from the value of the gross_estate the amount to extent allowable as a deduction for federal_estate_taxes all funeral and administration_expenses and claims against the estate however the trustee shall not deduct estate inheritance transfer legacy or succession taxes of the difference trust shall be the smallest amount of the assets of the estate to qualify for the marital_deduction as will be sufficient to result in the lowest federal estate_tax being imposed upon the estate after allowing for the applicable credit_amount unified_credit as defined in sec_2010 of the internal_revenue_code and any other allowable credits and deductions trust shall be equal in amount to the balance of the trust estate after deducting the amount allocated to trust article a further provides that upon grantor’s death the trustee shall pay to spouse in quarterly or more frequent installments all of the net_income from trust during her lifetime and upon her death to pay all of the accrued and undistributed_income to her estate the trustee is to pay spouse in quarterly or more frequent installments all of the income from trust during her lifetime article c provides that upon the death of spouse trust and trust will terminate and the trustee is to distribute all principal of both trusts under the provisions of article article d provides that if spouse does not survive grantor_trust will terminate upon grantor’s death and the trustee is also to distribute the assets of the trust under the terms of article article provides for the distribution of trust corpus if trust terminates on grantor’s death or if grantor predeceases spouse for distributions from trust and trust on spouse’s death stock in specific corporations that are held by the trust s are to be distributed as follows beneficiary amount grandchild child child child stepchild stepchild grandchild grandchild the residue of the trust s estate s is to be divided in the same manner grantor has requested rulings on the estate_tax consequences that will result from the transfers under the will and trust grantor has also requested rulings on the generation-skipping_transfer_tax consequences that will result from the transfers under the will and trust estate_tax rulings sec_2036 provides that a decedent's gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or were any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2056 allows a marital_deduction for the value of any interest in property that is included in the gross_estate and that passes from the decedent to the decedent’s surviving_spouse sec_2056 disallows this deduction where upon the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and the property will pass to another sec_2056 provides that in the case of qualified_terminable_interest_property such property shall be treated as passing to the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means i property that passes from the decedent ii to which the surviving_spouse has a qualified income_interest for life and iii for which the election under sec_2056 has been made sec_2056 provides that a surviving_spouse has a qualified income_interest for life if- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that the election under sec_2056 shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable in this case under article a of trust grantor retains the right to revoke the trust in whole or in part article provides that during the lifetime of grantor the trustee shall pay over or apply for the benefit of grantor all of the income of the trust in monthly installments or as frequently as may be requested by grantor under these circumstances the value of the property in trust will be includible in grantor’s gross_estate for federal estate_tax purposes sec_2036 and sec_2038 if grantor predeceases spouse trust will be held as a marital trust for the benefit of spouse trust meets the requirements set forth in sec_2056 therefore assuming the personal representative of grantor’s estate makes the election required by sec_2056 qtip_election the amount passing to trust will qualify for the marital_deduction under sec_2056 generation-skipping_transfer_tax rulings sec_2601 imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless-- a immediately after the termination a non-skip_person has an interest in the property or b at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip persons sec_2613 provides that the term non-skip_person means any person who is not a skip_person in general under sec_2602 the amount of the generation-skipping tax imposed with respect to a transfer is determined by multiplying the applicable_rate by the taxable_amount under sec_2641 the applicable_rate is equal to the maximum_federal_estate_tax_rate multiplied by the inclusion_ratio with respect to the trust the inclusion_ratio is defined in sec_2642 as the excess of over the applicable_fraction with respect to the transfer the applicable_fraction is a fraction the numerator of which is the amount of gst_exemption discussed below allocated to the trust and the denominator of which is the value of the property transferred to the trust with certain adjustments sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor an allocation once made is irrevocable sec_2632 provides that any allocation by an individual of the gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether a return is required to be filed sec_2651 provides that for purposes of chapter the generation to which any person other than the transferor belongs shall be determined in accordance with the rules set forth in sec_2651 sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation that results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the transferor sec_2651 provides that an individual who is a lineal descendant of a grandparent of a spouse or former spouse of the transferor other than the spouse shall be assigned to that generation that results from comparing the number of generations between the grandparent and the individual with the number of generations between the grandparent and the spouse sec_2651 provides that an individual who has been married at any time to the transferor shall be assigned to the transferor’s generation sec_2651 provides that an individual who is not assigned to a generation by reason of the sec_2651 and sec_2651 shall be assigned to a generation on the basis of the date of the individual’s birth with-- an individual born not more than years after the date of birth of the transferor assigned to the transferor’s generation an individual born more than years but not more than years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years sec_2651 provides that for purposes of determining whether any transfer is a generation-skipping_transfer if-- a an individual is a descendant of a parent of the transferor or the transferor’s spouse or former spouse and b the individual’s parent who is a lineal descendant of the parent of the transferor or the transferor’s spouse or former spouse is dead at the time the transfer from which an interest of the individual is established or derived is subject_to a tax imposed by chapter or upon the transferor and if there shall be more than such time then at the earliest such time the individual shall be treated as if the individual were a member of the generation that is one generation below the lower_of the transferor’s generation or the generation assignment of the youngest living ancestor of the individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse and the generation assignment of any descendant of the individual shall be adjusted accordingly sec_2652 provides generally that the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual is treated as transferring any property with respect to which the individual is the transferor the following analysis considers the generation-skipping_transfer_tax consequences that will result under grantor’s will and trust if spouse should predecease grantor under the terms of the will certain distributions will be made to grantor’s children stepchildren and grandchildren article provides for specific bequests of personal_property and the devise of certain real_property to child article further provides for pecuniary bequests to the other children stepchildren and grandchildren assuming the assets that fund the bequests and the devise of the real_property provided for under article are included in his gross_estate for federal estate_tax purposes grantor will be considered the transferor of these assets for purposes of chapter in addition the residue of the estate is to pass to trust grantor will also be considered the transferor of the residuary_estate for purposes of chapter sec_2652 as discussed above the value of the assets in trust will be includible in grantor’s gross_estate for federal estate_tax purposes under sec_2036 and sec_2038 therefore grantor will be considered the transferor of the assets held in trust for purposes of chapter sec_2652 child child and child are assigned to a generation that is one generation below the generation of grantor the transferor and therefore they are not skip persons sec_2613 and sec_2651 accordingly the transfers passing to child and under the will or under the terms of the trust at grantor’s death will not be subject_to the generation-skipping_transfer_tax in addition if any child of grantor does not survive grantor but is survived by children the children of the deceased child shall be treated as a member of the generation that is one generation below the transferor’s ie grantor’s generation sec_2651 accordingly the transfers passing to the children of a predeceased child under the will and under the trust will not be subject_to the generation-skipping_transfer_tax also stepchild and stepchild are children of grantor’s former spouse spouse they are also assigned to a generation that is one generation below the generation of grantor and therefore are not skip persons sec_2613 sec_2651 and sec_2651 accordingly the transfers under the will and from the trust to the stepchildren will not be subject_to the generation-skipping_transfer_tax furthermore if any stepchild of grantor does not survive grantor but is survived by children the children of the deceased stepchild shall be treated as a member of the generation that i sec_1 generation below the transferor’s ie grantor’s generation sec_2651 accordingly any transfers passing to a child of a predeceased stepchild under the will and or the trust will not be subject_to the generation-skipping_transfer_tax finally grandchild grandchild and grandchild are the children of child who died in under sec_2651 if an individual is a descendant of a parent of the transferor and the individual’s parent who is a lineal descendant of the parent of the transferor is dead at the time the transfer is subject_to a tax imposed by chapter the individual shall be treated as if the individual were a member of the generation that is one generation below the lower_of the transferor’s generation or the generation assignment of the youngest living ancestor of the individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse and the generation assignment of any descendant of the individual shall be adjusted accordingly if grandchild grandchild and grandchild survive grantor they will have satisfied the requirements set forth in sec_2651 when the transfers under the will and from the trust are subject_to the tax imposed under chapter accordingly the transfers under the will and from the trust will not be subject_to the generation- skipping transfer_tax sec_2613 and sec_2651 in addition if a grandchild does not survive grantor but is survived by children the children of the deceased grandchild shall be treated as a member of the generation that is one generation below the transferor’s generation sec_2651 accordingly any transfers passing to children of a predeceased grandchild under the will or under the terms of the trust will not be subject_to the generation-skipping_transfer_tax the following analysis deals with the generation-skipping_transfer_tax consequences that will result if grantor should predecease spouse in this event article of the trust provides that upon the death of grantor the trustee shall divide the trust estate into two parts one part is to be designated as trust and the other part is to be designated as trust as discussed above the terms of trust satisfy the requirements of sec_2056 and if the personal representative of grantor’s estate makes the qtip_election the amount passing to trust will qualify for the marital_deduction under sec_2056 article c provides that upon the death of spouse trust and trust will terminate and the trustee is to distribute all of the principal of both trusts under the provisions of article if the personal representative of grantor’s estate has made a qtip_election the value of the property in trust will be includible in spouse’s gross_estate under sec_2044 at her death if the personal representative of grantor’s estate does not make the election under sec_2652 the reverse_qtip_election spouse will be the transferor of trust for gst purposes in this case child child and child are assigned to the generation that is one generation below the generation of spouse and therefore they are not skip persons sec_2613 sec_2651 and sec_2651 accordingly the property passing under trust to the children will not be subject_to the generation-skipping_transfer_tax in addition if any child of grantor does not survive spouse but is survived by children the children of the deceased child shall be treated as a member of the generation that i sec_1 generation below the transferor’s ie spouse’s generation sec_2651 accordingly any property passing under trust to the children of a predeceased child will not be subject_to the generation-skipping_transfer_tax furthermore stepchild and stepchild are children of grantor’s former spouse spouse neither of these individuals are a lineal descendant of a grandparent of spouse the transferor further neither of these individuals are a lineal descendant of a grandparent of a spouse or former spouse of spouse accordingly these individuals are not classified under sec_2651 or c any individual who is not classified under these sections is assigned a generation under sec_2651 in this case stepchild 1's date of birth is date and stepchild 2's date of birth is date each of these dates are more than twelve and one-half years but less than thirty seven and one-half years after the date of the birth of the transferor spouse therefore stepchild and stepchild will be assigned to the first generation younger than the transferor accordingly property passing under the terms of trust to the stepchildren will not be subject_to the generation-skipping_transfer_tax finally grandchild grandchild and grandchild are the children of child who died in and are also the grandchildren of grantor under sec_2651 if an individual is a descendant of the parent of the transferor’s spouse or former spouse and the individual’s parent who is a lineal descendant of the parent of the transferor’s spouse or former spouse is dead at the time the transfer is subject_to a tax imposed by chapter the individual shall be treated as if the individual were a member of the generation that is one generation below the lower_of the transferor’s generation or the generation assignment of the youngest living ancestor of the individual who is also a descendant of the parent of the transferor or the transferor’s spouse or former spouse if grandchild grandchild and grandchild survive spouse they will have satisfied the requirements set forth in sec_2651 when the transfers are subject_to the tax imposed under chapter accordingly the transfers from trust to the grandchildren will not be subject_to the generation-skipping_transfer_tax in addition if a grandchild does not survive spouse but is survived by children ie great grandchildren of grantor the children of the deceased grandchild shall be treated as a member of the generation that is one generation below the transferor’s generation in this situation transfers from trust to the children of the grandchildren will not be subject_to the generation-skipping_transfer_tax under article trust will be funded with the balance of the trust estate remaining after trust is funded trust will be held as a marital trust for the benefit of spouse however the personal representative of grantor’s estate will not make the qtip_election with respect to this trust accordingly grantor will remain the transferor of the property in trust for gst purposes you have represented that if grantor predeceases spouse the personal representative of grantor’s estate will allocate grantor’s exemption provided in sec_2631 to trust assuming the amount of exemption under sec_2631 allocated to trust at grantor’s death results in an applicable_fraction that is equal to and an inclusion_ratio of zero no transfer from this trust to a skip_person will be subject_to the generation-skipping_transfer_tax under chapter see sec_2642 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
